328 F.2d 891
James William HARPER, Appellant,v.UNITED STATES of America, Appellee.
No. 20689.
United States Court of Appeals Fifth Circuit.
March 12, 1964.

Appeal from United States District Court for the Northern District of Mississippi, Claude F. Clayton, Judge.
James P. Coleman, Ackerman, Miss., for appellant.
H. M. Ray., U. S. Atty., Oxford, Miss., for appellee.
Before TUTTLE, Chief Judge, and RIVES and WISDOM, Circuit Judges.
PER CURIAM.


1
The judgment of the trial court is Affirmed. Monnette v. United States, 5 Cir., 299 F.2d 847; Marullo v. United States, 5 Cir., 1964, 328 F.2d 361.